247 S.W.3d 100 (2008)
STATE of Missouri, Respondent,
v.
Dennis FOSTER, Appellant.
No. ED 89335.
Missouri Court of Appeals, Eastern District, Division Two.
March 11, 2008.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Stephanie L. Wan  co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Defendant, Dennis Foster, appeals from the judgment entered after a jury found him guilty of trafficking drugs in the second degree. On appeal, defendant argues that the trial court erred in admitting certain evidence.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).